Citation Nr: 0913661	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension. 
 
2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to hypertension. 
 
3.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension. 
 
4.  Entitlement to service connection for lumbar spine 
disability, including arthritis. 
 
5.  Entitlement to service connection for lower extremity 
disability, including arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
September 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that declined to reopen the claim of entitlement to service 
connection for hypertension, denied service connection 
diabetes mellitus and heart disease, to include as secondary 
to hypertension, and also denied low back and bilateral lower 
extremity disabilities, including arthritis.  

The Veteran was afforded a personal hearing at the RO in 
February 2008, and in March 2009 before the undersigned 
Veteran's Law Judge sitting at St. Petersburg, Florida.  The 
transcripts are of record.  

Following review of the record, the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for hypertension, and entitlement to 
service connection for diabetes mellitus and heart disease, 
to include as secondary to hypertension, will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No injury to the lumbosacral spine or lower extremities 
is shown during service.  

3.  Lumbosacral spine disability was first clinically 
indicated many years after discharge from active duty.

4.  Disability of the lower extremities was first clinically 
indicated many years after discharge from active duty.


CONCLUSIONS OF LAW

1.  Lumbar spine disability, including arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Bilateral lower extremity disability, including 
arthritis, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he injured his back in service and 
now has disability of the lumbar spine, including arthritis, 
for which service connection should be granted.  He presented 
testimony on personal hearing to the effect that during basic 
training, he fell and hurt his back on the obstacle course.  
He said that he sought back treatment in service, was given 
warm pads and told he was going to be all right.  The 
appellant related that he continued to have some symptoms 
with his back throughout the remainder of her service but 
since they were not causing many problems he did not pay them 
much attention.  He testified that he currently had arthritis 
of the legs because of the spine disability, or that he 
injured them in the same incident in service.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the duty to notify was satisfied prior 
to the initial unfavorable decision on the claims by letter 
dated in June 2006 that addressed the required notice 
elements.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to the issues of entitlement to 
service connection for lumbar spine and bilateral lower 
extremity disabilities, including arthritis. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Extensive VA and private 
clinical records have been submitted in support of the claim.  
The veteran presented testimony on personal hearings in 
February 2008 and March 2009 as to these matters.  

VA's duty to assist the veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds in this case that a medical examination with 
a medical opinion is not warranted.  This is because absent a 
showing of symptoms in service or within an applicable 
presumptive period, as well as at least a minimal showing by 
competent evidence that a causal connection exists between 
the veteran's current disabilities of the low back and lower 
extremities, VA has no duty to obtain a medical opinion. 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

As well, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate any 
additional evidence that is necessary or is able to be 
secured for a fair adjudication of the claims currently being 
considered.  The claims of entitlement to service connection 
for lumbar spine and bilateral lower extremity disabilities, 
including arthritis, are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).



Factual Background

The Veteran's service clinical records reflect no treatment 
for back or lower leg complaints.  Upon examination in August 
1957 for release from active duty, the spine and lower 
extremities were evaluated as normal, and no pertinent defect 
was recorded.  On the Report of Medical History of that same 
date, the appellant denied a bone, joint or other deformity, 
arthritis or rheumatism, or a knee problem.  In September 
1957, he signed a statement indicating that he had had no 
change in his physical condition since his final physical 
examination in August 1957.  

The Veteran was afforded a VA examination in March 1958 for a 
condition not pertinent to these issues and did not indicate 
that he had problems with his back or legs.  The 
musculoskeletal system was evaluated as normal and no 
diagnosis was rendered in this regard.  He filed another 
claim in June 1975 for service-connected disability and did 
not report a back or lower leg disability.  A claim for 
service connection for low back and bilateral lower extremity 
disabilities, including arthritis, was first received in May 
2006.

Extensive private clinical records dating from 2003 reflect 
that the appellant was treated for numerous complaints and 
disorders to include symptoms affecting the lower 
extremities, as well as extensive degenerative changes and 
disc bulging in the lumbosacral spine.  

Legal Analysis

The record reflects that the Veteran has provided an account 
of injury to the back and/lower extremities in service to 
which he ascribes current disability.  However, the service 
treatment records are completely silent for any complaints, 
findings or treatment relating to the low back or legs.  No 
reference to musculoskeletal disability is recorded on 
examination in August 1957 for release from active duty, and 
the appellant specifically denied a joint problem.  The 
musculoskeletal system was evaluated as normal when he was 
examined by VA in March 1958.  The Board notes that no back 
or leg complaints were recorded on that occasion. 

The Board points out that the first post service clinical 
reference to any disability affecting the back and/or lower 
extremities is shown in the mid 2000s, more than 45 years 
after discharge from active duty.  Those clinical records do 
not reference an injury of either the back or the legs during 
service.  No physician of record has related any current 
disability in this regard to active duty.  The Board thus 
finds that the lack of a showing of back or lower extremity 
injury in service, and no symptoms in this regard for so many 
years after discharge from active duty militate against a 
finding of any continuity of symptomatology deriving from 
claimed in-service injury. See 38 C.F.R. § 3.303(c).  
Similarly, degenerative changes and any arthritis of those 
areas now indicated are clinically demonstrated many years 
after discharge from service and may not be presumed to have 
been incurred therein. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Moreover, as service connection for a lumbosacral 
spine disorder is denied, there is no basis for which 
bilateral lower extremity disability may be considered as 
secondary thereto. See 38 C.F.R. § 3.310 (2008).

The Board points out that although the Veteran now contends 
that he has low back and lower extremity disability, 
including arthritis, as the result of injury in service, he 
cannot support the claims on the basis of his assertions 
alone.  As a layperson, the appellant is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997). 

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Under the circumstances, there is no 
adequate basis to conclude that current lumbosacral spine 
and/or lower extremity disability, including arthritis, are 
related in any way to service.  Therefore, service connection 
must be denied.  For the foregoing reasons, the Board 
concludes that the preponderance of the evidence is against 
the claims. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for lumbar spine disability, including 
arthritis, is denied.

Service connection for disability of the lower extremities, 
including arthritis, is denied.


REMAND

The Veteran essentially testified on personal hearing in 
March 2009 that he did not have essential hypertension prior 
to active duty, or that if he did have some high blood 
pressure, it was aggravated by the rigors of service and 
permanently increased in severity as a result thereof.  

Review of the Veteran's service clinical records discloses 
that on a Report of Medical Examination for service entry in 
January 1957, an initial blood pressure reading of 182/120 
was recorded.  It was later noted that a repeat blood 
pressure reading of 138/88 was obtained and he was deemed 
qualified for induction.  On induction examination in 
February 1957, blood pressure readings of 120/80, 118/78 and 
124/88 on sitting, recumbency and standing, respectively, 
were shown and no defects were noted.  

The Veteran was admitted in May 1957 complaining of 
headaches.  He underwent diagnostic studies and was found to 
have essential hypertension.  He made statements to the 
effect that he had had intermittent hypertension for at least 
a year and had been rejected from military service on one 
occasion because of this finding.  He indicated that he had 
no symptoms but did develop a pounding headache on exertion 
that was relieved by rest.  A discharge diagnosis of 
hypertensive vascular disease, benign, was rendered that was 
determined to have existed prior to service.  On examination 
in August 1957 for discharge from active duty, it was 
recorded that he had been rejected for military service in 
December 1952 on account of high blood pressure.  It was 
noted that he currently had mild hypertension that existed 
prior to service.  Post service, the Veteran was afforded a 
VA examination in March 1958 where hypertension, arterial, 
diastolic, and hypertensive fundus, Grade I, were found.

The appellant was afforded a VA examination in May 2008 by a 
VA physician's assistant whose history is at variance with 
service treatment records.  [She related that the Veteran was 
denied entrance into the Air Force in 1955 but was not told 
why.  Service treatment records show that the Veteran 
indicated that he was rejected from service in 1952 due to 
high blood pressure.].  She also stated that the appellant 
had hypertension at service entrance in 1957, but did not 
explain the significance of the normal readings obtained at 
that time which allowed the appellant to be inducted into 
service.  Moreover, the examiner did not opine whether the 
condition clearly and unmistakably pre-existed service as 
required by regulation cited below.  The Board thus finds 
that this examination does not provide the required degree of 
accuracy and specificity and/or lacks thorough review of the 
evidence and is inadequate for adjudication purposes. 

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court of 
Appeals for Veterans Claims (Court) held that the presumption 
of soundness (38 U.S.C. § 1111 (West 2002 & Supp. 2008), 
attaches where there has been an induction medical 
examination and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  In this instance, the presumption of soundness 
applies because there is no definitive record of pre-existing 
essential hypertension at the time the Veteran entered 
military service. See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  While he himself provided history of pre-existing 
high blood pressure while being treated for essential 
hypertension some months into active duty, it is well 
established that a veteran's statement made in service 
relating to the origin or incurrence of any disease or 
injury, if against his or her own interest, is of no force 
and effect if other data do not establish the fact. See 38 
C.F.R. § 3.304(b)(3) (2008).  

In this regard, VA's General Counsel has held that to rebut 
the presumption of soundness at service entrance, VA must 
show by clear and unmistakable evidence (1) that a disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003; see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  
Therefore, VA must determine whether there is clear and 
unmistakable evidence that essential hypertension pre-existed 
service, and if so, whether the disability was aggravated 
therein.  

The Board finds that the current clinical record is not 
sufficiently developed to definitively conclude that 
essential hypertension clearly and unmistakably pre-existed 
active duty or that it was aggravated thereby.  Consequently, 
the Board does not have the requisite information to grant or 
deny service connection for such at this time.  It is well 
established that the VA adjudicator is not free to substitute 
his own judgment for that of an expert.  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In this regard, the Veteran stated at his hearing in March 
2009 that he had been seen over the years by various 
physicians, to include those within the VA system.  He 
testified that he had spoken with his doctor at the Tampa VA 
and had been "that he wasn't sure whether I had it 
[hypertension] before I went or not...but if they accepted me 
into service, then it should be service connected..."  The 
record does not reflect any opinion to this effect in the VA 
outpatient clinic notes dating through April 22, 2008.  The 
appellant should thus be contacted by letter and requested to 
provide the names and addresses of any and all practitioners 
he saw for hypertension after service, including those within 
VA, as well as authorization to retrieve those records.  As 
well, it would be extremely beneficial for him to secure 
copies of his service clinical records and provide them to 
his treating physician(s) for review and a well-reasoned 
opinion as to whether essential hypertension clearly and 
unmistakably pre-existed active duty and was aggravated 
thereby, or whether current hypertension is directly of 
service onset. 

As noted above, the record indicates that the Veteran states 
that he receives VA outpatient treatment for hypertension.  
The most recent records date through April 22, 2008.  
Therefore, VA patient treatment records dating from April 23, 
2008 should be requested and associated with the claims file.

Additionally, the Board points out that the issues of 
entitlement to service connection for a diabetes mellitus, 
and entitlement to service connection for heart disease, both 
to include as secondary to hypertension, are deferred for 
adjudication because they are inextricably intertwined with 
consideration of the claim of service connection for 
hypertension. See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  Service connection for hypertension must 
therefore be addressed prior to final disposition of the 
secondary issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for hypertension since 
discharge from active duty.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence, if not 
already of record.

2.  VA patient treatment records 
dating from April 23, 2008 should 
be requested and associated with 
the claims file

3.  With the assistance of his 
Representative, the Veteran should 
secure copies of his service 
treatment records and provide them 
to his treating physician(s) for 
review and a well-reasoned opinion 
in a narrative report as to a) 
whether it is at least as likely 
as not that essential hypertension 
clearly and unmistakably existed 
prior to and at service entry, and 
if so, b) whether it permanently 
increased in severity during the 
period of service beyond natural 
progression, and/or c) whether it 
is at least as likely as not that 
current essential hypertension 
began in service.

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


